Determination of the respondent Commissioner, dated May 4, 1989, which dismissed petitioner from his position as a police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Carol E. Huff, J.], entered on or about Nov. 25, 1989) is unanimously dismissed, without costs and without disbursements.
Respondent found that petitioner ingested cocaine based on positive laboratory tests, despite petitioner’s argument that the watery and diluted consistency of petitioner’s urine samples evinced that the samples were tampered with prior to testing and should not have been credited. To the contrary, as there was conflicting expert testimony on both sides, and as respondent established an unbroken chain of custody for the urine samples, it was within the Commissioner’s purview to credit his own police witnesses and to find that the urine samples were unadulterated and thus reliable. (Matter of Berenhaus v Ward, 70 NY2d 436.) Concur—Murphy, P. J., Milonas, Kupferman and Rubin, JJ.